Case 1:19-cv-02594-RM-SKC Document 124 Filed 06/02/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.: 19-cv-02594-RM-SKC

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,

                         v.

  MEDIATRIX CAPITAL INC., et al.,

                                        Defendants,
  and

  MEDIATRIX CAPITAL FUND LTD., et al.,

                                        Relief Defendants.


     PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
              NOTICE REGARDING REPAIRS TO A FROZEN ASSET


         Plaintiff United States Securities and Exchange Commission (the “SEC”) files this Notice

  to inform the Court of certain repairs being made to a yacht that is frozen pursuant to the

  preliminary injunction freezing assets. See Doc. # 38 (“Asset Freeze Order”). The SEC does not

  believe that the contemplated repairs need to be approved by the Court, but files the instant

  Notice to (1) notify the Court that certain insurance proceeds will be transferred to effectuate the

  repairs of this asset, and (2) provide comfort to the insurance company that will be remitting

  payment for the repairs, which is understandably cautious in paying out the claim given the Asset

  Freeze Order. The SEC therefore notifies the Court as follows:
Case 1:19-cv-02594-RM-SKC Document 124 Filed 06/02/20 USDC Colorado Page 2 of 3




        1. Yachtinsure, for and on behalf of Aspen American Insurance Company

           (“Yachtinsure”), provided defendants Michael Stewart and Bryant Sewell (the

           “Insureds”) marine insurance for a vessel known as the “Currenseas” (formerly

           “Critical Mass”) under policy number ASU00556700.

        2. The Currenseas is a 2014 built, 39 foot Sea Vee Motor Yacht with Twin 435 HP

           Volvo IPS 600 engines.

        3. On or around March 8, 2019, the Currenseas ran aground off the coast of Nassau,

           Bahamas, causing damage to the vessel that required repairs.

        4. Yachtinsure has agreed to pay for the repairs to Currenseas and will pay a total of

           $34,947.99 directly to Compass Solutions International Limited (“Compass”), the

           facility repairing the vessel. This agreement is memorialized in an agreement signed

           by Yachtinsure and the Insureds.

        5. Compass is located at 1 Rock Plant Road, Nassau, NP, The Bahamas.

        6. Neither the SEC, nor any defendant or relief defendant object to the repairs being

           performed or the insurance payment being made directly to the repair facility.

        Respectfully submitted this 2nd day of June, 2020.

                                              s/ Mark L. Williams
                                              Stephen C. McKenna
                                              Mark L. Williams
                                              Attorneys for Plaintiff
                                              U.S. Securities and Exchange Commission
                                              1961 Stout Street, Suite 1700
                                              Denver, CO 80294-1961
                                              (303) 844-1036 (McKenna)
                                              McKennaS@sec.gov
                                              WilliamsML@sec.gov



                                                2
Case 1:19-cv-02594-RM-SKC Document 124 Filed 06/02/20 USDC Colorado Page 3 of 3




                                        Certificate of Service

          I hereby certify that on June 2, 2020, I caused the foregoing to be electronically filed by
  using the CM/ECF system. I further certify that a copy of the foregoing was served upon the
  following counsel of record via the Court’s CM/ECF system:

  Vivian Drohan
  Drohan Lee
  680 Fifth Avenue
  10th Floor
  New York, NY 10019
  vdrohan@dlkny.com

  Jeffrey R. Thomas
  Thomas Law LLC
  3773 Cherry Creek North Dr., Suite 717
  Denver, CO 80209
  jthomas@thomaslawllc.com

  Attorneys for Defendants Mediatrix Capital Inc., Blue Isle Markets Inc. (St. Vincent & the
  Grenadines), Blue Isle Markets Ltd., Michael S. Young, Michael S. Stewart, and Bryant Sewall
  and Relief Defendants Victoria M. Stewart, Maria C. Young, and Hanna Ohonkova

  Douglas W. Henkin
  Dentons US LLP
  1221 Avenue of the Americas
  New York, NY 10020
  Douglas.henkin@dentons.com

  Lisa M. Krigsten
  Dentons US LLP
  4520 Main Street, Ste. 1100
  Kansas City, Missouri 64111
  Lisa.krigsten@dentons.com

  Attorneys for Non_parties Equiti Capital UK Limited and Equiti Armenia CJSC




                                                        s/ Mark L. Williams




                                                   3
